Citation Nr: 0425856	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, among other things, denied the veteran's 
claim for service connection for PTSD.  Jurisdiction over 
this case was subsequently returned to the VARO in Denver, 
Colorado, and that office forwarded the appeal to the Board.

In its October 2002 rating decision, the RO also denied the 
veteran's petition to reopen his claim for service connection 
for bilateral hearing loss.  Subsequently, however, the RO 
granted the petition to reopen and the underlying claim in a 
July 2003 rating decision.  As this was a full grant of 
benefits sought on this issue, it is not before the Board for 
adjudication.

A hearing was held before the undersigned Veterans Law Judge 
(VLJ) of the Board in May 2004.  A transcript of this hearing 
is of record.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2003) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

38 C.F.R. § 3.304(f) was amended on March 7, 2002, and these 
amendments addressed, among other things, veterans who 
sustained a personal assault during service.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. § 3.304(f) (2003)).

Specifically, 38 C.F.R. § 3.304(f) (2003) now provides, 
in pertinent part, that, if PTSD is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate his account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, 
but is not limited to, a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The regulation also 
states that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than his service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2003).

The veteran indicated in a July 2002 Statement in Support of 
Claim (VA Form 21-4138) and during the May 2004 hearing that, 
in addition to an alleged stressor involving his presence in 
a jeep that hit and killed an Okinawa civilian, he was the 
victim of a sexual assault while stationed in [redacted], 
California in February 1963.  The VA outpatient treatment 
(VAOPT) records and a March 2003 letter from a VA staff 
psychiatrist and Lead Mental Health Therapist indicate that 
the veteran has been diagnosed with PTSD in accordance with 
38 C.F.R. § 4.125(a) (2003).  Although the veteran was sent 
and responded to a general PTSD questionnaire, he was not 
specifically advised as to the additional potential 
evidentiary sources that may be furnished to or brought to 
the attention of VA under 38 C.F.R. § 3.304(f)(3) (2003).  
This case should therefore be remanded for such notification.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim for service 
connection for PTSD.

2.  In addition, to the extent that the 
veteran's claim for service connection 
for PTSD is predicated on an alleged 
sexual assault in service, ask the 
veteran for alternative sources of 
information concerning this stressor in 
accordance with the amended 
38 C.F.R. § 3.304(f) (2003).

3.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since May 2004, including, but not 
limited to, any additional treatment he 
has received relating to his PTSD at the 
Pueblo VA Clinic and the VA Eastern 
Colorado Healthcare System.

4.  The RO should also inquire of 
Headquarters, U.S. Marine Corps, 
Personnel Management Support Branch 
(MMSB), if there are any Unit Activity or 
Historical Reports for the [redacted]
Battalion, [redacted], [redacted], California, 
during the time period around February 
1963, the time of the alleged sexual 
assault against the veteran.  If there 
are any such records referring to the 
veteran, they should be obtained and 
associated with the claims file.

5.  The RO should also ask MMSB if there 
are any Unit Activity or Historical 
Reports for [redacted] 
Company, [redacted] Division, Okinawa, 
Japan during the time period around 
October 1963, when the veteran claims he 
was a passenger in a jeep that hit and 
killed a civilian.  If there are any such 
records referring to the veteran, they 
should be obtained and associated with 
the claims file.

6.  After any additional evidence has 
been obtained, determine whether there is 
proof of at least one stressor.  If there 
is proof of at least one stressor, 
schedule the veteran for a VA psychiatric 
examination to determine the etiology of 
his PTSD.  To facilitate making this 
determination, the claims folder must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history, and the VA examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should also 
be notified that only the stressor or 
stressors that were confirmed are to be 
considered.

All necessary diagnostic testing and 
evaluation should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The VA examiner should indicate whether 
it is at least as likely as not that the 
veteran's PTSD is related to any verified 
in-service stressor.

If any opinion cannot be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

7.  Thereafter, review the claims file to 
ensure the requested development has been 
completed to the extent possible. If a 
requested development is incomplete, take 
corrective action. 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Then readjudicate the claim for 
service connection for PTSD, including as 
the result of the alleged sexual assault, 
in light of the additional evidence 
obtained.  If the claim continues to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond before returning the appeal to 
the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

